Matter of Sylvin N.L. (Sylvin C.P.) (2021 NY Slip Op 07438)





Matter of Sylvin N.L. (Sylvin C.P.)


2021 NY Slip Op 07438


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1061 CAF 20-01477

[*1]IN THE MATTER OF SYLVIN N.L. AND JALIYA P.L. DAVID H. FRECH, ESQ., ATTORNEY FOR THE CHILDREN, PETITIONER-APPELLANT; SYLVIN C.P., RESPONDENT-RESPONDENT.


AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Sharon M. LoVallo, J.), entered October 20, 2020 in a proceeding pursuant to Family Court Act article 10. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court